HANNA, Presiding Judge,
dissenting.
I respectfully dissent from the majority opinion for the following reasons.
Duly was released under MCIs “emergency release program” due to overcrowded conditions at MCI pursuant to § 23.11 of the Revised Ordinances of Kansas City. Section 23.11 provides for the early release of prisoners. On November 19, 1993, the sentencing court issued separate orders to the acting superintendent and the acting director to show cause why the petitioners grant of early release from the courts sentence was “a lawful, proper order; and was not contrary to the City Ordinance of Kansas City, Section 23.11, and administrative procedures prescribed .... ” The orders required a showing as to why the remainder of the sentence should not be served. A hearing was subsequently held to determine the lawfulness of Dulys early release from MCI. Following the hearing, the court issued an order finding that the city had failed to follow the munici*937pal ordinances regulating early releases and, therefore, Dulys early release was improper and unlawful.
The court in this case did not grant petitioners parole; that was done by the duly constituted city administrative authority. Although the court revoked the petitioners parole it was not a revocation in the traditional sense, which occurs when a parolee violates a condition of his parole. In this case the petitioner violated no condition of parole, but the sentencing court nevertheless instituted a hearing to review the paroling authority’s decision to determine whether it acted within the guidelines expressed in city ordinance § 23.11. Having found that the guidelines and ordinance were not followed, the sentencing court ordered the petitioner returned to MCI, declaring that the grant of parole by the administrative paroling authority was unlawful.
I believe that the majority’s analysis does not address the real issue because it ignores city ordinance § 23.11(c). The ordinance is critical to a proper analysis of the events that took place in the trial court. By refusing to concede the existence of § 23.11, the majority avoids the real issue — did the trial court have jurisdiction to initiate, review, and reverse a parole decision of a properly constituted paroling authority? Instead, the majority decides the case on a non-issue — did the trial court have parole authority? I do not believe that the trial court had the power to grant or revoke parole except as it may have been granted by city ordinance, but if it did, it did not have jurisdiction to initiate a review and reverse the parole decision made by the city.
I believe that the authority to parole resides with the governmental entity that defines the crime and that authority must be expressed by rule, statute or, in this case, by ordinance. Section 23.11 of the Kansas City ordinances provides the authority for the ci-tys director to grant parole. The ordinance does not place that authority with the court. The power to parole cannot be granted by inference or implication as the majority suggests, and the state statutes do not supply the authority. Nevertheless, even if the circuit court has parole powers over municipal ordinance sentences, a sentencing court has no power to initiate a hearing to review and reverse the parole decision of a properly constituted paroling authority.
The majority holds that § 23.11 is not before this court because we cannot take judicial notice of a municipal ordinance. The fact that the court cannot take judicial notice of the ordinance does not mean that it is not properly before the court. The admissibility of a city ordinance is no different than any other piece of evidence. It is properly admitted into evidence just as any other document, record or report. Because municipal ordinances may not be judicially noticed, they must be proven as any fact in a case. Sima v. APC Bldg. Corp., 730 S.W.2d 561, 566 (Mo.App.1987).
The trial courts show cause order issued to the acting director of MCI and to the petitioner made direct reference to § 23.11 because this ordinance was central to the courts inquiry into whether the paroling authority properly followed the guidelines of § 23.11 in granting the early release. Neither the show cause order nor any response from the respondents could ignore § 23.11. Further, the ordinance was prominently discussed in the trial court briefs, all of which have been made a part of the record here. All three briefs before this court mention and argue an interpretation of § 23.11. Attached to the petitioners brief is a copy of the ordinance.1 Significantly, the parties to this writ have not raised any objection to the ordinance. Considering these facts and that the ordinance has been set forth in haec verba in the petitioners brief (See, e.g., City of Kansas City v. Narron, 493 S.W.2d 394, 401 (Mo.App.1973)), I believe we should consider that it is properly before this court. Under these facts, we should accept the ordinance as properly admitted.
Nevertheless, with or without the ordinance, the facts recited are such that the real issue cannot be ignored. Even if we do not *938acknowledge § 23.11s existence, the facts are that the petitioner was paroled by the properly constituted paroling authority of the city. The trial court, whose order is before us, reversed the city’s decision to parole because the court found that the parole authority failed to follow the city ordinance. These facts, without acknowledging § 23.11, compel that we address the dispositive issue of whether a sentencing court has the authority to initiate, oversee, review and reverse the decision of the paroling authority in those cases when the paroling authority fails to follow the city ordinances.
Section 23.11(c) authorizes the director of urban community services to unconditionally release prisoners in the event of overcrowding at the institution. The ordinance states the following:
(c) The director may also recommend parole for prisoners not in the above categories. Such may include but not be limited to the following: in the event of overcrowding at the institution, the director may unconditionally release from custody unsentenced or sentenced prisoners nearing the end of their sentence who have behaved meritoriously and had no significant problem while incarcerated. In addition, the director may allow early release of prisoners who have served at least one-third of their sentence and who have meritoriously participated in a program established to encourage good behavior and to facilitate such early releases_ A detailed administrative procedure shall be established to implement any such program.
The plain language of § 23.11(c) gives the director broad discretion to determine early release of prisoners from a municipal correctional institution. The record before us also shows that officials at MCI had established an “emergency release” procedure that it followed in emergency situations, such as overcrowding. Section 23.11 is the authority which provides for the early release of petitioner. This “emergency release” program was implemented at the discretion of the jail officials and was the basis for Dulys early release.
“The primary rule of statutory construction is to ascertain the intent of the lawmakers from the language used, to give effect to that intent if possible, and to consider words used in the statute in their plain and ordinary meaning.” State ex rel. Woodmansee v. Appelquist, 687 S.W.2d 176, 176 (Mo. banc 1985) (quoting State v. Kraus, 530 S.W.2d 684, 685 (Mo. banc 1975)). The Missouri courts have not directly ruled whether a circuit court has the authority to grant or revoke parole for an individual committed to a city jail for violation of a city ordinance; nor have our courts decided whether a trial court may initiate an action to review the decisions of a properly constituted municipal authority.
In order to ascertain the intent of the legislature in setting forth the power of circuit courts to revoke probation or parole previously granted, it is helpful to examine some of the statutory precursors of § 559.-100. Traditionally, a dual system of granting and revoking paroles has existed in Missouri — one set of statutes governing “judicial paroles” and another set governing “state board paroles.” Woodmansee, 687 S.W.2d at 176-77. A “judicial parole” statute authorizes the circuit court to grant parole or probation and to revoke the parole or probation previously granted by the court. The “board parole” statutes, on the other hand, authorize the state parole boards to grant and revoke paroles. This “dual system” still exists today. Section 217.765 was repealed in 1990 and replaced by § 559.100 in substantially the same language. Although several of the original statutes have been repealed or amended, much of the substance of those statutes remains in the more recent statutes. Id.
Prior to repeal, judicial paroles were governed by §§ 549.058 through 549.197, RSMo 1969. Specifically, § 549.101 addressed “judicial paroles” only and was repealed in 1979. After the repeal of § 549.101, there was no similar statute authorizing the revocation of judicial parole until 1982. In 1982, § 217.765 took effect and authorized the circuit courts to revoke parole and probation previously granted by the court. Section 217.765 was repealed in 1990 and the legislative notes following that section make reference to §§ 559.100 through 559.115, RSMo Supp. *9391990, which took effect after §§ 217.765 through 217.775 were repealed.
The statutory scheme outlined in the Missouri statutes allows only the Board of Probation and Parole to parole individuals sentenced to the department of corrections. Under our statutes, no judicial parole may be granted to those individuals sentenced to the department of corrections. Instead, judicial parole is limited to those cases where the defendant is sentenced to county jail. The Missouri Supreme Court in State v. Hicks, 376 S.W.2d 160 (Mo.1964), described the dual system of parole. The court explained that the statutory references to judicial parole are included in the Missouri statutes “in order to permit the parole of persons convicted of misdemeanors [which carry a sentence of one year or less] or sentenced to jail on graded felonies.” Id. at 163.
The majority (and respondent) rely on § 559.100 as authority for the circuit courts actions in revoking Duty’s parole. Section 559.100 provides, in pertinent part:
1. The circuit courts of this state shall have power, herein provided, to place on probation or to parole persons convicted of any offense over which they have jurisdic-tion_
2. The circuit court shall have the power to revoke the probation or parole previously granted and commit the person to the department of corrections. The circuit court shall determine any conditions of probation or parole for the defendant that it deems necessary to ensure the successful completion of the probation or parole term.... The probation or parole may be revoked for failure to ... conform his behavior to the conditions imposed by the circuit court.
(Emphasis added).
I do not agree that the legislature intended for this statute to give authority to the circuit courts to revoke paroles which were not judicially granted, either for violations of state statutes or municipal ordinances. While subsection 1 gives the circuit courts the power to grant probation and parole, subsection 2 authorizes the courts to revoke the probation or parole “previously granted.” (Emphasis added). The language of the statute explains that the “probation or parole previously granted” under subsection 2 refers back to the probation or parole granted by the court under the authority of subsection 1. Assuming the statute is applicable to municipal ordinances, in this case there was no “previously granted” parole. Therefore, § 559.-100.2 should not stand as authority for the actions of the trial court.
Further, subsection 2 authorized the court to revoke parole “for failure to conform his behavior to the conditions imposed by the circuit court.” The circuit court did not impose any conditions of parole at the time it revoked petitioners probation and ordered him to jail. The statute should not be construed to allow the sentencing court to revoke a defendants parole because the sentencing court considered the parole to have been improvidently granted by the parole board.
The majority cites two cases as supporting its position. They both contain fine sounding abstract statements of law but neither case factually supports the majority’s position. First, it claims that Lake Thunderbird Property Owners Assn, Inc. v. Lake Thunderbird, Inc., 680 S.W.2d 761, 763 (Mo.App.1984), provides the basis for a courts “inherent power to enforce their own judgments and ... see to it that such judgments are enforced when called upon to do so.” The present case is distinguishable in that it is writ of habeas corpus that does not deal with a civil case, and further, the trial judge took it on its own initiative to commence the proceedings. In fact, the Lake Thunderbird court held that the trial court did not have authority to enforce its judgment because the trial court was without jurisdiction and, therefore, had no authority to modify its final judgment. Id. Lake Thunderbird is not authority for the actions of the court here.
In State v. Miller, 169 Kan. 1, 217 P.2d 287 (1950), Miller was sentenced to death but the date finally set by the state Supreme Court for execution passed without the execution taking place. The Kansas Supreme Court held it had the power “to fix a new date for the execution of the defendant....” Id. 217 P.2d at 293.
*940On the other hand, our Supreme Court has instructed that there are limitations on the extent of the trial courts jurisdiction to enforce its judgment, specifically limiting the jurisdiction only as it may be granted by statute or rule. In a habeas corpus matter, the court in State ex rel. Simmons v. White, 866 S.W.2d 443 (Mo. banc 1993), stated:
[0]nce judgment and sentencing occur in a criminal proceeding, the trial court has exhausted its jurisdiction. It can take no further action in that case except when otherwise expressly provided by statute or rule.
Id. at 446 (emphasis added).
No rule or statute has been cited here which provides the authority for the trial courts action. The circuit courts grant of power to parole from misdemeanors and graded felonies should not be extended to give authority to parole from convictions of city ordinance violations. These statutes, §§ 559.100, 217.650, and 217.655, are state statutes concerned only with state prosecution and “there is nothing in the wording of the statute[s] which indicates that [they] should have any broader application.” City of Ferguson v. Nelson, 438 S.W.2d 249, 254 (Mo.1969). In Ferguson, our Supreme Court reviewed an appeal of a defendant convicted of a city ordinance and held that a state statute, § 546.830, concerned with imprisonment for a misdemeanor, was not applicable to a municipal judgment because it was strictly a substantive criminal statute. Id. at 255. The same reasoning applies here. The state statute is concerned with the authority of the State Board of Probation and Parole and the circuit courts to grant probation and parole for violation of state laws. Those state statutes are not controlling of a municipal judgment.
Authority to parole city ordinance cases cannot be granted by inference or implication. The law of parole is a matter of express statutory law in Missouri. Ex parte Diehl, 255 S.W.2d 54, 55 (Mo.App.1953). Therefore, the power to grant and revoke parole should not be judicially granted absent a clear authorization by statute or city ordinance. The majority concludes that since circuit courts have been granted statutory right of parole except when the individual is committed to the department of corrections, it follows that the circuit courts have authority to parole individuals who have been sentenced to a municipal correction institution pursuant to a city ordinance. On the contrary, Hicks explains that judicial paroles under our statutory scheme are limited to situations involving a circuit courts commitment to a county jail. Hicks, 376 S.W.2d at 163. The majority must have inferred the authority because there is no express grant of it in § 559.100 over municipal ordinance sentences.
Municipalities have the authority to define a crime within its borders (within certain obvious constitutional and statutory limitations), see Kansas City v. La Rose, 524 S.W.2d 112, 117-18 (Mo. banc 1975), and neither the courts nor the state statutes may interfere. Kansas City, a constitutional charter city:
may enact all needful ordinances for preserving order, securing persons or property from violence, danger and destruction, protecting public and private property ... and to prescribe and impose, enforce and collect fines, forfeitures and penalties for the breach of any provisions of such ordinances by fine or imprisonment, or by both fine and imprisonment....
§ 82.300 RSMo Supp.1993. See, e.g., Kansas City v. Henderson, 468 S.W.2d 48, 53 (Mo.1971) (the city has “authority to enact the ordinance prohibiting stealing and to provide punishment therefor of a fine or imprisonment, or both.”).
The circuit courts jurisdiction to hear an appeal from a judgment in municipal court is derivative only. City of Mexico v. Merline, 596 S.W.2d 475, 477 (Mo.App.1980). In that respect the authority for the sentence imposed by the circuit court depends upon the municipal ordinances. City of Ferguson v. Nelson, 438 S.W.2d 249, 254 (Mo.1969). In other words, the crime and sentencing range are determined by the municipality’s legislative body. A part of every sentence is the grant or denial of probation or parole.2 The penalty, or sentence, is a function of the *941governmental entity defining the crime and if the penalty conforms to constitutional and state statutory directions, the authority to grant or withhold parole or probation must reside with that municipality. That is a legitimate determination of the city’s legislative body and not the state statutes. Therefore, whether to parole or not resides with the city (§ 23.11) and cannot be superimposed by state statute.
Assuming arguendo, that the majority correctly holds that Missouri statutes give the circuit court the authority to grant parole in municipal ordinance cases, that power does not authorize the result reached by the majority. The majority attaches importance to that part of the statute which grants authority to the court for offenses over which the court has jurisdiction. Of course, a court must acquire jurisdiction of the offense or it cannot act at all. The court here certainly had jurisdiction over the offense as trial de novo is provided for by § 497.200, RSMo 1986. We must acknowledge that jurisdiction ends at some point. The majority contends that jurisdiction continues a good deal longer than the law allows. I do not agree that § 559.100 gives the circuit court parole authority over municipal ordinance sentences, but if it does, the question is at what point the courts jurisdiction terminates. I believe it ended when the court revoked the petitioners probation and ordered him to jail. Under no circumstances can the state statutes be construed as authority for the circuit court to act in a capacity to review and reverse the decisions of a duly constituted paroling authority. See Smith v. Missouri State Bd. of Probation & Parole, 743 S.W.2d 123 (Mo.App.1988). In Smith, the prisoner complained that the boards decision was arbitrary, capricious and unreasonable because it was based on inaccurate and erroneous information. Id. at 124. This court held that “[t]he circuit court lacked jurisdiction to review [the State Board of Probation and Paroles] decision_” Id. at 125. If a state court judge does not have the authority to review a decision of the State Board of Probation and Parole, the state statutes cannot, directly or by implication, convey the power to review the decision of a municipal paroling authority.
After a review of the statutory and case law relating to a circuit courts power to grant and revoke parole, I believe that the revocation authority granted to circuit courts under § 559.100.2 applies only to judicial paroles previously granted by the court in those cases where the sentence has been to the county jail. It does not extend to administrative paroles granted by the properly appointed paroling authority of the city. Further, more to the issue in this ease, the statutory scheme in this state does not grant the circuit court parole authority to review cases involving parole from city ordinance violations by a duly constituted paroling authority. In view of the foregoing and absent any case authority to support a contrary interpretation, I would conclude that it was not the intent of the legislature to authorize circuit courts, under § 559.100.2, to oversee and revoke administrative paroles granted by a municipal correctional facility. The city was authorized to release the petitioner under § 23.11, albeit the decision did not follow the ordinance and city guidelines.3 The trial courts authority to act on this matter ended with its order revoking the petitioners probation and committing him to the city jail.
Therefore, I would find the order setting aside petitioners early release is void and grant the writ of habeas corpus and order the petitioner released from confinement and placed on parole status or otherwise, as appropriate.

. The majority correctly observes that the amicus curiae brief of the sentencing judge recites the ordinance but it obviously is a summary of the ordinance. The judges final order refers to this exhibit as "in essence” what the ordinance states.


. As an example of legislatives authority to deny probation and parole, see § 571.015, RSMo *9411986, in which the state of Missouri has declared that probation and parole are not available to individuals convicted of armed criminal action.


. Certainly, a parole authority cannot blatantly disregard its guidelines or the law to the detriment of society. There is a duty to act in good faith to the community at large. It may be that the prosecutorial arm of the particular governmental entity has authority to correct errors of the parole board. See, e.g., In re Hawley, 192 N.J.Super. 85, 469 A.2d 88, 90-93 (App.Div.1983), affd., 98 N.J. 108, 484 A.2d 684 (1984). However, if this were the law in Missouri it would not be authority for the trial courts decision. The action is initiated by an entity other than the sentencing court and that is a critical distinction.